Citation Nr: 0913637	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-33 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Jurisdiction over the case was subsequently returned to the 
RO in Newark, New Jersey.

This matter was before the Board in July 2008, and was then 
remanded.


FINDING OF FACT

Hypertension was not present until more than one year after 
the Veteran's discharge from service, it is not etiologically 
related to service, and it was not caused or chronically 
worsened by service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
duty, its incurrence or aggravation during such service may 
not be presumed, and it is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137(West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hypertension, 
to include on a secondary basis.  Specifically, the Veteran 
contends that his hypertension is secondary to his service-
connected diabetes mellitus type II.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in August 2005, March 2006, and September 2008.  The 
August 2005 letter provided information pertinent to a claim 
for direct or presumptive service connection.  The March 2006 
letter provided appropriate notice with respect to the 
disability-rating and effective-date elements of the claims.  
The September 2008 letter provided information pertinent to a 
claim for secondary service connection.  Although the 
September 2008 letter was sent after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded an 
appropriate VA examination in response to his claim.  Neither 
the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim.

Service treatment records do not reflect any diagnosis of or 
treatment for hypertension.  In addition, on the July 1966 
separation examination, the Veteran's heart and vascular 
system were found to be normal, and his blood pressure was 
noted to be 110/60.  There is no indication of hypertension 
or high blood pressure in the record until the 1990s.  
Moreover, the Veteran does not contend that hypertension was 
present in service or within a year after his discharge from 
service.

With respect to the Veteran's contention that his 
hypertension is secondary to diabetes mellitus type II, the 
Board notes that the Veteran was afforded a VA examination in 
response to his claim in February 2006.  The physician 
diagnosed diabetes mellitus type II and essential 
hypertension.  In an October 2008 addendum, after reviewing 
the claims file, the February 2006 VA examiner opined that 
the Veteran's hypertension was not caused or chronically 
worsened by his service-connected diabetes mellitus type II.  
The examiner explained that diabetes mellitus type II does 
not cause essential hypertension, and that the cause of such 
hypertension was idiopathic.  This is the only medical 
evidence of record addressing the Veteran's theory that his 
hypertension is secondary to his diabetes mellitus type II, 
and it is clearly against the claim.

The Board has considered the Veteran's statements; however, 
whether his hypertension is related to his diabetes mellitus 
type II is a medical question that the Veteran, as a lay 
person, is not competent to answer.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As discussed above, 
the uncontroverted VA medical opinion indicates that there is 
no such relationship. 

Accordingly, this claim must be denied.


ORDER

Service connection for hypertension, to include on a 
secondary basis, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


